Oo wo 1 HB OW B® Ww NY F&F

mh mM MH MH DY YB NY YM N BF FP FP FP FP BF BP PP BP BB
ont Oo OT ®&® WY FP OO WO DO YN BD UO B® WwW NY FE OO

 

Jettrey BD. Horowitz, Esq. SBN 150012
THE HOROWITZ LAW FIRM
14156 Magnolia Boulevard, Suite 200
Sherman Oaks, CA 91423
818) 907-8000 (telephone)
818) 784-5406 (facsimile)
-mail: jeff@jdhorowitzlaw.com

Attorney for Defendant and Counterclaimant,
ALLSTATE ENGINEERING

Craig E. Guenther, Esq. SBN 126134
BOOTH, MITCHEL & STRANGE, LLP
701 South Parker Street, Suite 6500

Orange, CA 92868

714) 480-8500 (telephone)
714) 480-8533 (facsimile

-Mail: ceguenther@boothmitchel.com

UNITED STATES OF AMERICA, for the
use and benefit of AJ ACOSTA
COMPANY, INC., a California
corporation,

Plaintiff,
VS.

ALLSTATE ENGINEERING, a California
corporation, WESTERN SURETY
COMPANY, a South Dakota corporation,

Defendants.

 

1

 

(fase 2:13-cv-01438-DDP-JC Document 115 Filed 12/23/19 Page1lof4 Page ID #:84

Attorney for Defendant WESTERN SURETY COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO. CV13-01438-DDP

ALLSTATE ENGINEERING
and WESTERN SURETY
COMPANY’S AMENDED
WITNESS LIST PURSUANT TO
THE FRCP 26(a)(3) PRETRIAL
DISCLOSURE

Final Pre-Trial Conference: 1/13/20
21/20

Jury Trial Date: 1/

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED WITNESS LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

b4.

 
m W

(Fase 2:13-cv-01438-DDP-JC Document 115 Filed 12/23/19 Page 2of4 Page ID #:8$

Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, Defendant
and Counterclaimant ALLSTATE ENGINEERING (hereafter “Allstate”) and
Defendant WESTERN SURETY COMPANY (hereafter “Western”) hereby make
the following disclosures:

I. RULE 26(a)(3)(A)(): IDENTIFICATION OF WITNESSES

A. Witnesses Allstate and Western Expect to Present

Allstate and Western expect to call the following witnesses at trial:

oOo © HS HD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

l.

Sean Lee

1206 S. Alvarado St. Unit A
Los Angeles, CA 90006
Tel. 213-383-1968

Leonard Reyes

3930 Carrick Street
Riverside, CA 92505
Tel. (951) 746-8653

. David A. Stern

13700 Marina Pointe Dr. #1509
Venice, CA 90292
Tel. (310) 560-8217

Rod Tompkins
13240 Bel Air Dr.
Auburn, CA 95603
Tel. (530) 823-2220

. Josh Choi

1206 S. Alvarado St. Unit A
Los Angeles, CA 90006
Tel. (213) 383-1968

Kevin Hanson

21433 Ambushers St.
Diamond Bar, CA 91765
Tel (949) 279-8483

2

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED WITNESS LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

tase 2:13-cv-01438-DDP-JC Document115 Filed 12/23/19 Page 3of4 Page ID #:33

B. Witnesses Allstate and Western May Call if the need arises

1. Any and all witnesses identified by Plaintiff and Counter-
Defendant Joaquin Andres Acosta.

2. Any and all witnesses called by Plaintiff and Counter-Defendant
Joaquin Andres Acosta.

Any impeachment and rebuttal witnesses as necessary.

Loe)

4. Any custodian of records necessary to authenticate documents.

Il. RULE 26(a)(3)(A)(ii): DEPOSITION DESIGNATIONS
1. Allstate and Western intend to use the Deposition Transcript of

Joaquin Andres Acosta taken on May 16, 2019.

Dated: December 23, 2019 THE HOROWITZ LAW FIRM

, o-oo
By: Jeffrey D. Horowitz, Es
Attorney for Defendant and Counterclaimant

ALLSTATE ENGINEERING

Dated: December 23, 2019 BOOTH, MITCHEL & STRANGE, LLP

/S/ Craig E. Guenther
By: Craig E. Guenther, Esq.

Attorney for Defendant
WESTERN SURETY COMPANY

2

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED WITNESS LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

 

 

b6

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ea

 

 

fase 2:13-cv-01438-DDP-JC Document 115 Filed 12/23/19 Page 4of4 Page ID #:83

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on December 23, 2019, a true and correct
copy of the foregoing ALLSTATE ENGINEERING and WESTERN
SURETY COMPANY’S AMENDED WITNESS LIST PURSUANT TO THE
FRCP 26(a)(3) PRETRIAL DISCLOSURES was served on all parties and
counsel of record via CM/ECF.

Dated: December 23, 2019 Hilal

Marine Kaladjigh

4

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED WITNESS LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

b/

 
